                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


FRANK JONES,

              Petitioner,

       V.                                                CV 119-011


WARDEN,Baldwin State Prison,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 15.) The Magistrate Judge rejected three claims of ineffective assistance of trial counsel

and recommended denying the petition in its entirety. (Doc. no. 13.) None of Petitioner's

objections call into question the Magistrate Judge's conclusion. Petitioner primarily re

hashes the arguments raised in his petition, although one objection warrants specific

comment.


       Petitioner argues the Magistrate Judge applied an erroneous legal standard in his

discussion of a failure to show prejudice with respect to trial counsel's failure to present

expert testimony concerning Petitioner's multiple medical conditions.          According to

Petitioner, the Magistrate Judge improperly rejected Petitioner's claim on this point because

of a failure "to provide conclusive medical evidence he was incapable to the sexual abuse

described under oath by the victim, her sister, and her mother." (Doc. no. 15, p. 13.)
Moreover, Petitioner argues the Magistrate Judge improperly referenced double deference to

the state court decision because the state court did not address the prejudice prong of

Strickland v. Washington. 466 U.S. 668 (1984). (Id. at 13-14.) The objection is without

merit.


         Petitioner raised the issue of the impact of the medical evidence in his state appellate

brief under his discussion of Strickland prejudice, as follows: "Strickland prejudice was

established in this case because Dr. Bush's testimony would have gone to the heart of the

case as he would have testified within a reasonable degree of medical certainty that the

Defendant could not physically have committed the crime in question." (Doc. no. 1-6, p.

52.) In response, the Georgia Court of Appeals ruled, "[Bjecause the expert medical
testimony would not have shown that [Petitioner] was incapable of having A.H. place her
mouth on his penis, as alleged in the indictment, it was not ineffective assistance for counsel
not to present such testimony." (Doc. no. 1-7, p. 21.) Thus, the Court disagrees with
Petitioner's conclusion the state court did not address prejudice, as the quoted analysis

directly addressed Petitioner's own prejudice argument and appeared in a separate paragraph
after the court addressed three reasons why not presenting expert medical testimony was

reasonable trial strategy, i.e., a discussion of the first, performance prong of Strickland.
         Even if the Court were to assume arguendo the state court did not specifically address

prejudice, there can be no doubt the state court's ultimate rejection of Petitioner's ineffective
assistance of counsel claim on the issue of trial counsel's failure to present expert medical

testimony is entitled to double deference. See Wilson v. Sellers, 584 U.S.-, 138 S. Ct. 1188,

1192 (2018)(requiring federal habeas court to review reasons of merits-based decision by

state court and defer to those reasons if reasonable); Sexton v. Beaudreaux, 584 U.S.-, 138 S.
                                                 2
Ct. 2555, 2560 (2018) {per curiam) (requiring state court deference to be "near its apex"

when considering Strickland claims that turn on general, fact-driven standards). The

Magistrate Judge summarized the ineffective assistance claim "on this point" of the

presentation of medical evidence and concluded the state court decision of no ineffective

assistance by trial counsel was entitled to double deference. That conclusion is correct.

       The Magistrate Judge previously set forth the correct Strickland standard for

establishing prejudice. (Doc. no. 13, pp. 11-12.) The state court decision that Petitioner had

not shown ineffective assistance of counsel is entitled to double deference, and, to obtain

relief in these federal proceedings. Petitioner is required to show not just that the state court

got it wrong, but that there is no room for fairminded disagreement about the ruling. S^
Wiggins V. Smith. 539 U.S. 510, 520-21 (2003); Woods v. Donald. 575 U.S. 312, 316

(2015). Moreover, under AEDPA's highly deferential standard of review for state court
factual determinations, a federal habeas court may only grant relief if a state court s

adjudication of a claim "resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(2). Additionally, § 2254(e)(1) requires the Court "to presume the
correctness of state courts' factual findings" unless the habeas petitioner rebuts that

presumption "with clear and convincing evidence." Neiad v. Att'v Gen.. State of Ga.. 830
F.3d 1280, 1289(11th Cir. 2016).

       In stating Petitioner had not provided conclusive medical evidence Petitioner was
incapable of the sexual abuse charged, the Magistrate Judge pointed out (1) Petitioner's
argument about the medical evidence was not factually strong enough to rebut the facts
established in the state court proceedings, and (2)Petitioner had not shown there could be no
                                                3
fairminded disagreement about the state court's rejection of the ineffective assistance claim.

To the extent Petitioner imports any other meaning to the R&R analysis, the Court now

makes clear the expert medical evidence offered by Dr. Bush, in light of the record

established in the state court proceedings, does not show it "was reasonably probable that the

outcome would have been different." Lancaster v. Newsome. 880 F.2d 362, 375 (11th Cir.

1989). To obtain relief under Strickland, both prongs, deficient performance and prejudice,

must be met, 466 U.S. at 687, and Petitioner has met neither as to his ineffective assistance

claim regarding the presentation of expert medical evidence.

       Accordingly, the Court OVERRULES all objections, ADOPTS the Report and
Recommendation of the Magistrate Judge as modified herein as its opinion, and DENIES the

instant petition, brought pursuant to 28 U.S.C. § 2254.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate of
appealability ("COA") before appealing the denial of his application for a writ of habeas
corpus. This Court "must issue or deny a certificate of appealability when it enters a final
order adverse to the applicant." Rule 11(a) to the Rules Governing Section 2254
Proceedings. This Court should grant a COA only if the prisoner makes a "substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set
forth in the Report and Recommendation, and in consideration of the standards enunciated in
Slack V. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite

showing. Accordingly, the Court DENIES a COA in this case.' Moreover, because there


        '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Goveming Section 2254 Proceedings.
are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith,

and Petitioner is not entitled to appeal informa pauperis.   28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this               of February, 2020, at Augusta, Georgia.




                                           J. RAND/tL ™LL,)eHrEF JUDGE
                                           UNITEDlSTMES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
